Case 3:17-cv-00699-BRM-LHG Document 343 Filed 06/01/20 Page 1 of 5 PageID: 6569



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  ROCHESTER DRUG CO-
  OPERATIVE, INC., on behalf of
  itself and all others similarly situated,
          Plaintiff,
                                v.            No. 3:20-cv-03426-BRM-LHG
  ELI LILLY AND COMPANY, et al.
          Defendants.
  FWK HOLDINGS, LLC, individually
  and on behalf of all others similarly
  situated,
          Plaintiff,
                                 v.           No. 3:20-cv-03480-BRM-LHG
  NOVO NORDISK INC., et al.
          Defendants.
  VALUE DRUG COMPANY, on
  behalf of itself and all others similarly
  situated,
          Plaintiff,
                                 v.           No. 3:20-cv-05129-BRM-LHG
  ELI LILLY AND COMPANY, et al.
          Defendants.
  In re INSULIN PRICING
  LITIGATION                                  Case No. 3:17-00699

     DIRECT PURCHASER PLAINTIFFS ROCHESTER DRUG CO-
  OPERATIVE, INC. AND VALUE DRUG COMPANY’S OPPOSITION TO
   ONE ASPECT OF FWK’S MOTION TO CONSOLIDATE RELATED
   CASES AND APPOINT INTERIM CO-LEAD CLASS COUNSEL AND
  LIAISON COUNSEL FOR THE DIRECT PURCHASER ACTIONS AND
  COORDINATE THE DIRECT AND INDIRECT PURCHASER ACTIONS
Case 3:17-cv-00699-BRM-LHG Document 343 Filed 06/01/20 Page 2 of 5 PageID: 6570



       Direct Purchaser Plaintiffs Rochester Drug Co-Operative, Inc. (“RDC”) and

 Value Drug Company (“Value”) respectfully oppose one aspect of FWK Holdings,

 LLC’s (“FWK”) Motion to Consolidate Related Cases, Appoint Interim Co-Lead

 Counsel and Liaison Counsel, and Coordinate the Direct and Indirect Purchaser

 actions (ECF No. 43). Specifically, RDC and Value oppose FWK’s request for the

 appointment of a multi-lawyer interim co-leadership structure for the Direct

 Purchaser actions comprised of three firms that are counsel on the FWK complaint

 to the exclusion of firms that are counsel in the RDC and Value complaints and

 without the designation of a lead counsel that would be directly accountable to the

 Court (ECF No. 43-8 at ¶ 6).

       RDC and Value do not object to the appointment of Peter S. Pearlman of

 Cohn Lifland Pearlman Herrmann & Knopf LLP as Liaison Counsel for the Direct

 Purchaser actions.

       As to FWK’s remaining requests, RDC and Value agree with FWK that all

 Direct Purchaser actions should be consolidated,1 and do not oppose the request to

 coordinate the Direct Purchaser actions with the Indirect Purchaser Plaintiff action




 1
  RDC and Value filed a Motion for Consolidation of all Direct Purchaser Cases
 and Appointment of Garwin Gerstein & Fisher LLP as Interim Lead Counsel on
 May 21, 2020. ECF No. 41.
                                          1
Case 3:17-cv-00699-BRM-LHG Document 343 Filed 06/01/20 Page 3 of 5 PageID: 6571



 (“IPPs”) to the extent such coordination is feasible.2

       RDC and Value submit that it would be more efficient to have a single lead

 counsel with direct accountability to the Court than three separate law firms from

 only one of the three complaints without anyone specifically accountable.

 Although we recognize that it is not atypical to have more than one lead counsel,

 the leadership in those instances usually is composed of different counsel

 representing different plaintiffs, not multiple counsel all from one complaint

 representing one plaintiff to the exclusion of all other counsel. Critically, here,

 Garwin Gerstein & Fisher LLP (“GGF”) (by Bruce E. Gerstein) not only represents

 two of the three named plaintiffs, but is supported by six other putative class

 members, and has had numerous successes in pharmaceutical cases where GGF

 was sole lead or co-lead counsel on behalf of direct purchasers (see ECF No. 41-1

 at 9-17). RDC and Value respectfully submit that sole leadership by GGF would

 be appropriate here.

 Dated: June 1, 2020                     Respectfully submitted,

 2
   While RDC and Value do not oppose coordination with the IPPs, they
 respectfully submit that the issue need not be decided right now. As FWK
 correctly explains, the IPP and Direct Purchaser actions are at different litigation
 stages, and it would be unreasonable to ask the IPPs, who have already litigated
 this case for three years, to wait while the Direct Purchaser Plaintiffs catch up.
 RDC and Value propose that the Direct Purchaser Plaintiffs, IPPs, and Defendants
 be permitted time to discuss the feasibility of coordination following a decision on
 the Motions for Consolidation and Interim Lead Counsel for the Direct Purchaser
 actions.
                                            2
Case 3:17-cv-00699-BRM-LHG Document 343 Filed 06/01/20 Page 4 of 5 PageID: 6572




                                    ROCHESTER DRUG CO-OPERATIVE,
                                    INC. and VALUE DRUG COMPANY

                                    By: s/ Elena K. Chan
                                     Bruce E. Gerstein
                                     Noah Silverman
                                     Elena K. Chan (Bar No. 24822004)
                                     Kimberly Hennings (Bar No. 016462003)
                                     GARWIN GERSTEIN & FISHER LLP
                                     88 Pine Street, 10th Floor
                                     New York, NY 10005
                                     (212) 398-0055
                                     bgerstein@garwingerstein.com
                                     nsilverman@garwingerstein.com
                                     echan@garwingerstein.com

  Peter Kohn                         Stuart E. Des Roches
  Joseph T. Lukens                   ODOM & DES ROCHES, LLC
  FARUQI & FARUQI, LLP               650 Poydras Street, Suite 2020
  One Penn Center, Suite 1550        New Orleans, LA 70130
  1617 John F. Kennedy Blvd.         (504) 522-0077
  Philadelphia, PA 19103             stuart@odrlaw.com
  (215) 277-5770
  pkohn@faruqilaw.com
  jlukens@faruqilaw.com

  David F. Sorensen                  Susan Segura
  Caitlin G. Coslett                 David C. Raphael, Jr.
  BERGER MONTAGUE PC                 SMITH SEGURA RAPHAEL & LEGER,
  1818 Market Street, Suite 3600     LLP
  Philadelphia, PA 19103             221 Ansley Blvd.
  (215) 875-3000                     Alexandria, LA 71303
  dsorensen@bm.net                   (318) 445-4480
  ccoslett@bm.net                    ssegura@ssrllp.com
                                     draphael@ssrllp.com

  David Golub                Russ Chorush
  Steven Bloch               HEIM PAYNE & CHORUSH, LLP
  SILVER GOLUB & TEITELL LLP 111 Bagby, Suite 2100
                                      3
Case 3:17-cv-00699-BRM-LHG Document 343 Filed 06/01/20 Page 5 of 5 PageID: 6573



  184 Atlantic Street                Houston, TX 77002
  Stamford, CT 06901                 (713) 221-2000
  (203) 325-4491                     rchorush@hpcllp.com
  dgolub@sgtlaw.com
  sbloch@sgtlaw.com




                                      4
